J-S05031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    RONA MUSTIN,                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
                 v.                            :
                                               :
    EDWIN HART,                                :
                                               :
                      Appellant                :   No. 732 WDA 2017

                  Appeal from the Order Entered April 21, 2017
               in the Court of Common Pleas of Allegheny County
               Civil Division at No(s): Case No. FD98-09519-005
                              PACSES No. 694112986

BEFORE:      OLSON, OTT, and STRASSBURGER, JJ.*

MEMORANDUM BY STRASSBURGER, J.:                           FILED JUNE 13, 2018

        Edwin Hart (Husband) appeals from the order entered on April 21, 2017,

which found him in civil contempt. We affirm.

        After an initial review of this case, this Court issued a memorandum on

March 20, 2018, which remanded the matter for Husband’s counsel to

supplement the certified record within 30 days by filing Wife’s motion for

contempt and the transcript from the April 21, 2017 contempt hearing. See

Mustin v. Hart, 2018 WL 1386754 (Pa. Super. filed March 20, 2018)

(unpublished memorandum). More than 30 days have passed, and Husband

has not supplemented the certified record in compliance with our remand.




____________________________________________




*   Retired Senior Judge assigned to the Superior Court.
J-S05031-18


Accordingly, we conclude that Husband has waived his issue on appeal, and

we affirm the order of the trial court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/13/2018




                                      -2-